October 27, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                        IN THE INTEREST OF C.R.L., a Child

NO. 14-11-00660-CV
                               ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on September 8, 2009. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order this decision certified below for observance.